Citation Nr: 1455395	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  11-34 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to treatment in the Department of Veterans Affairs (VA) healthcare system without a co-payment requirement.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel




INTRODUCTION

The Veteran served on active duty from September 1960 to September 1963.

This matter initially came before the Board of Veterans' Appeals (Board) from a February 2011 decision of the VA Health Eligibility Center (HEC) in Atlanta, Georgia.  In that decision, the HEC determined that the Veteran was responsible for co-payment charges associated with VA medical care beginning November 10, 2009.

The Veteran testified before a Veterans Law Judge (VLJ) at a May 2012 hearing.  The Veteran was subsequently advised that the Board was unable to produce a written transcript of the hearing and he was asked to indicate whether he wanted to attend a new hearing.  He responded that he wished to attend a new hearing and the Board remanded this matter in January 2013 to schedule the requested hearing.

In May 2014, the Veteran testified before a second VLJ at a hearing and a transcript of the hearing has been associated with the file.  

In April 2012, the Veteran submitted a signed power of attorney (VA Form 21-22) appointing Swords to Plowshares, Veterans Rights Organization, Inc. as his representative.  During the May 2014 hearing he indicated that this organization had revoked its representation within days of accepting power of attorney.  However, there was no other indication in the file that the representation had been revoked.  Therefore, the Board sent the Veteran a letter in November 2014 in which he was notified of his right to representation and of his options regarding representation and was asked to clarify his choice of representation.  The Veteran responded that he wished to represent himself.  Hence, the Veteran is now representing himself.  38 C.F.R. § 20.608(a) (2014).




REMAND

A VLJ who conducts a hearing must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2014).  Appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2002).  Thus, when a veteran has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, as they have in this case, a third VLJ is assigned to the panel after the second Board hearing has been held.

The United States Court of Appeals for Veterans Claims (Court) has interpreted 38 C.F.R. § 20.707 as requiring that a veteran must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  As stated above, the Veteran testified at two hearings before two separate VLJs concerning the issue listed above.  In a letter dated in November 2014, the Veteran was afforded the opportunity for a hearing before a third member of the Board.  He responded that he wished to attend a new hearing before a third VLJ at the RO.  A remand is therefore necessary to schedule the requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a VLJ sitting at the RO.  Provide advance notice of the hearing so as to allow the Veteran an opportunity to prepare.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

